DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group 1 in the reply filed on 5/17/2022 is acknowledged.  The traversal is on the ground(s) that the groups share a common special technical feature because claim 16 allegedly includes all of the features of claim 11.  This is not found persuasive because claim 16 does not include all of the features of claim 16 as it only requires an aqueous dispersion from claim 11. Even if the groups share this feature, it is found in the prior art as explained in the prior art rejections below and thus does not qualify as a special technical feature per PCT Rule 13.2. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 11 requires, “a hydrophobic-rich silica raw material” which is indefinite because it is unclear to what “hydrophobic-rich” is compared to in order to be considered “hydrophobic-rich”. Further, it’s unclear if “hydrophobic-rich” refers to an amount of hydrophobicity, the number of hydrophobic groups on a particle’s surface, or a number of hydrophobic silica particles vs. a mixture of silica particles. This term is also found in claims 13 and 15. Claims 12, 14, and 17 are rendered indefinite because they depend on claim 11. For purposes of examination, the term will be considered to be synonymous with “hydrophobic silica”.
Claim 11 requires, “a hydrophilic-rich silica raw material” which is indefinite because it is unclear to what “hydrophilic-rich” is compared to in order to be considered “hydrophobic-rich”. Further, it’s unclear if “hydrophilic-rich” refers to an amount of hydrophilicity, the number of hydrophilic groups on a particle’s surface, or a number of hydrophilic silica particles vs. a mixture of silica particles. This term is also found in claims 13 and 15. Claims 12, 14, and 17 are rendered indefinite because they depend on claim 11. For purposes of examination, the term will be considered to be synonymous with “hydrophilic silica”.
Claim 11 requires the term “network-like” which renders the claim and dependent claims 12-15 and 17 indefinite because it is unclear to what extent the structure must resemble a network to be considered “network-like”.
Claim 11 recites the limitation "oil-in-water type emulsion" in the third-to-last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 requires the term “oil-in-water type emulsion” which renders the claim and dependent claims 12-15 and 17 indefinite because it is unclear to what extent the emulsion must resemble an oil-in-water emulsion to be considered an “oil-in-water type emulsion”. See MPEP 2173.05(b) III. E. 
Claim 12 requires the term “network-like” which renders the claim and dependent claim 14 indefinite because it is unclear to what extent the structure must resemble a network to be considered “network-like”.
Claim 13 requires the term “network-like” which renders the claim indefinite because it is unclear to what extent the structure must resemble a network to be considered “network-like”.
Claim 13 requires the term “self-micelle-like aggregate” which renders the claim indefinite because it is unclear to what extent the structure must resemble a self-micelle aggregate to be considered “self-micelle-like aggregate”.
Claim 14 recites the limitation "the self-micelle-like aggregate" twice in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 requires the term “self-micelle-like aggregate” which renders the claim indefinite because it is unclear to what extent the structure must resemble a self-micelle aggregate to be considered “self-micelle-like aggregate”.
Claim 14 requires predetermining a compound ratio but does not define the ratio. It is unclear what substances are being compared in the ratio. 
Claim 15 recites the limitation "the self-micelle-like aggregate" in the last line of the claim  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 requires the term “self-micelle-like aggregate” which renders the claim indefinite because it is unclear to what extent the structure must resemble a self-micelle aggregate to be considered “self-micelle-like aggregate”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 6312234 (JP’234). All references are to the English-language equivalent US 2020/0261334.
Regarding claim 11, JP’234 teaches a method of producing an oil-in-water emulsion with steps corresponding to claimed steps a), b), and c). See claim 34 of US’334.
Regarding claim 13, JP’234 teaches the same structure claimed. See [0079] of US’334.
Regarding claim 15, JP’334 teaches a molar ratio setting step that meets the limitations of the claim. See [0105]-[0106] and the Examples of US’334.

Claims 11, 13, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sengoku et al., US 2020/0261334.
Regarding claim 11, Sengoku teaches a method of producing an oil-in-water emulsion with steps corresponding with claimed steps a), b), and c). See claim 34 of Sengoku.
Regarding claim 13, Sengoku teaches the same structure. See [0079] of Sengoku.
Regarding claim 15, Sengoku teaches a molar ratio setting step that meets the limitations of the claim. See [0105]-[0106] and the Examples of Sengoku.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over JP 6312234 (JP’234). All references are to the English-language equivalent US 2020/0261334.
Regarding claim 17, JP’234 teaches use in cosmetics. See [0239] of US’334. Cosmetics commonly contain oils and are commonly layered on skin (a substrate) and applied in layers. It would have been obvious to one of ordinary skill in the art to apply cosmetics to the skin and then apply oil in order to use the cosmetics to aesthetically enhance the user. 

Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sengoku et al., US 2020/0261334.
Regarding claim 17, Sengoku teaches use in cosmetics. See [0239] of Sengoku. Cosmetics commonly contain oils and are commonly layered on skin (a substrate) and applied in layers. It would have been obvious to one of ordinary skill in the art to apply cosmetics to the skin and then apply oil in the form of the same or another cosmetic containing oil in order to use the cosmetics to aesthetically enhance the user. 

Claim(s) 11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Simon et al., Journal of Dispersion Science and Technology, 31:632-640, 2010.
	Regarding claims 11 and 13, Simon teaches a process of forming an oil-in-water emulsion by combining hydrophobic fumed silica and hydrophilic fumed silica, dispersing in water, and using a shearing speed of 18,000 rpm and 22,000 rpm to disperse an oil phase into the micelles of the emulsion. See Section 3.2 with reference to Section 3.1. Simon is silent regarding the order of mixing; however, it is prima facie obviousness to rearrange process steps. See MPEP 2144.04 IV. C. Simon shows a network-like structure as claimed in step (b) and the structure required by claim 13. See Figure 12. 
	Regarding claim 15, the claim requires predetermining a ratio which is a mental step and is thus not given patentable weight. The ratio of hydrophobic silica to hydrophilic silica is predefine in Simon before mixing, and regardless of how it was determined, it meets the limitations of the claim because no particular ratio is required and the mental step is not given patentable weight.
	
Claim(s) 11-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Goldmer et al., US Patent 4,119,712.
	Regarding claims 11 and 13, Goldmer teaches forming oil-in-water emulsions mixing hydrophobic fumed silica and hydrophilic fumed silica followed by blending and the addition and homogenizing of an aqueous and oil phase. See column 1, line 59 to column 2, line 16, and Examples 3-5. Goldmer is silent regarding the order of mixing, however, it is prima facie obviousness to rearrange process steps. See MPEP 2144.04 IV. Goldmer is also silent regarding the mechanism of formation and structure of micelles. However, it is submitted that the emulsion would have the same mechanism and structure since they would behave the same as in the instant invention. Further, though the mixing apparatus is not disclosed, it would have been obvious to one of ordinary skill in the art that a shear speed was used to form the structure claimed because Goldmer teaches that stable emulsions were formed which is indicative of sufficient shear speed. 
	Regarding claim 12, Goldmer teaches that surfactants are used. See column 2, lines 13-16 and Examples 3-5.
Regarding claim 14, the claim requires predetermining a ratio which is a mental step and is thus not given patentable weight. The ratio of emulsion components in Goldmer is fixed before mixing, and regardless of how it was determined, it meets the limitations of the claim because no particular ratio is required and the mental step is not given patentable weight.
	Regarding claim 15, the claim requires predetermining a ratio which is a mental step and is thus not given patentable weight. The ratio of hydrophobic silica to hydrophilic silica is predefine in Goldmer before mixing, and regardless of how it was determined, it meets the limitations of the claim because no particular ratio is required and the mental step is not given patentable weight.
	Regarding claim 17, Goldmer teaches using the emulsion in cosmetics, in particular as a foundation which is a layer on the skin. Goldmer teaches other cosmetics (many of which containing) oil are commonly applied onto foundations. See column 1, lines 6-11.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 11, 13, 15 and are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 34-36 of copending Application No. 16/637942 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application meet or render obvious all of the limitations of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J ZIMMER whose telephone number is (571)270-3591. The examiner can normally be reached Monday - Friday, 9:30 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. ZIMMER
Primary Examiner
Art Unit 1736



/ANTHONY J ZIMMER/           Primary Examiner, Art Unit 1736